Exhibit 10.141

MASTER SUBLEASE AGREEMENT


THIS MASTER SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 3rd
day of November, 2015 (the “Execution Date”) by and among ADK GEORGIA, LLC, a
Georgia limited liability company (“Sublessor”) and JEFFERSONVILLE HEALTHCARE &
REHAB, LLC, a Tennessee limited liability company (“Jeffersonville H&R”),
OCEANSIDE HEALTHCARE & REHAB, LLC, a Tennessee limited liability company
(“Oceanside H&R”) and SAVANNAH BEACH HEALTHCARE & REHAB, LLC, a Tennessee
limited liability company (“Savannah H&R”) (hereinafter Jeffersonville H&R,
Oceanside H&R and Savannah H&R are sometimes collectively referred to as
“Sublessee”) for the improved real property described on Exhibit “A-1” and any
and all improvements now or hereinafter located on such real property, together
with all parking and loading areas, all easements, rights of way, and other
rights appurtenant thereto (collectively, the “Premises”), on which Premises are
located those certain Facilities (as defined below) including the “Sublessor
Personal Property” associated therewith described on Exhibit “A-2”. Certain
capitalized terms used in this Sublease are defined on Exhibit “B”.


RECITALS


WHEREAS, pursuant to that certain Lease dated August 1, 2010, as amended by that
certain First Amendment to Lease dated August 31, 2010, by that certain Second
Amendment to Lease dated August 14, 2015 and by that certain Third Amendment to
Lease dated October 2015 (as amended, the “Master Lease”), Sublessor leased from
William F. Foster (“Landlord”) the improved real property described in the
Master Lease, which improved real property includes the Premises; and
WHEREAS, Sublessor desires to sublease to Jeffersonville H&R that certain 131
bed skilled nursing facility located in Jeffersonville, Georgia (the
“Jeffersonville Facility”); and
WHEREAS, Sublessor desires to sublease to Oceanside H&R that certain 85 bed
skilled nursing facility located in Tybee Island, Georgia (the “Oceanside
Facility”); and
WHEREAS, Sublessor desires to sublease to Savannah H&R that certain 50 bed
skilled nursing facility located in Tybee Island, Georgia (the “Savannah Beach
Facility”); and
WHEREAS, the Jeffersonville Facility, Oceanside Facility and the Savannah Beach
Facility are sometimes collectively referred to as the “Facilities” and
individually as a “Facility”; and
WHEREAS, Sublessor desires to sublease the Premises to Sublessee and Sublessee
desires to sublease the Premises from Sublessor on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.Condition to Effectiveness. This Sublease shall not be effective or binding
upon the parties until Landlord has approved this Sublease.



HNZW//3583-1



--------------------------------------------------------------------------------



2.    Sublease Subordinate to Master Lease. This Sublease is subject and
subordinate to the Master Lease. As and to the extent hereinafter provided, all
applicable terms and conditions of the Master Lease are incorporated into and
made a part of this Sublease as if Sublessee were the lessee under the Master
Lease. Unless expressly provided for in this Sublease to the contrary, Sublessee
assumes and agrees to perform the Sublessor’s obligations under the Master Lease
during the term of this Sublease with respect to the Premises, except that the
obligation to pay rent to Lessor under the Master Lease shall be considered
performed by Sublessee by virtue of its payments and reimbursements to Sublessor
pursuant to this Sublease. Sublessee shall not cause or suffer any act of
negligence that will violate any of the provisions of the Master Lease. If the
Master Lease terminates for any reason, this Sublease shall terminate and the
parties shall be relieved from all liabilities and obligations under this
Sublease.
3.    Term. Subject to Landlord’s written approval, this Sublease shall commence
on November 1, 2015 (the “Commencement Date”) and end on July 31, 2020 (the
“Term”). Except for Sublease Year One which begins on the Commencement Date and
ends on July 31, 2016, a “Sublease Year” is the twelve (12) month period
commencing on August 1 and each anniversary thereof during each year of the
Term. For purposes hereof, “Termination Date” shall mean the last day of the
Term or the earlier date on which this Sublease may be terminated as provided
herein.
4.    Rent. During the Term, Sublessee shall pay in advance to Sublessor on or
before the 1st day of each month the following amounts (“Rent”):
4.1    Rent.
(a)    Sublease Year One. During Sublease Year one, Rent shall be One Hundred
Nine Thousand and 00/100 Dollars ($109,000.00) per month.
(b)    Subsequent Sublease Years. Commencing on the first day of the second
(2nd) Sublease Year and continuing on the first day of each Sublease Year
thereafter through the end of the Term, the Rent due each Sublease Year shall
increase by two and one-half percent (2.5%) over the Rent payable for the
immediately preceding Sublease Year.
4.2    Absolute Net Sublease. All Rent payments shall be absolutely net to
Sublessor, free of any and all Taxes (as defined below in Section 7), Other
Charges (as defined below in Section 7), and operating or other expenses of any
kind whatsoever, all of which shall be paid by Sublessee, except as otherwise
provided in this Sublease. Sublessee shall at all times during the Term remain
obligated under this Sublease without any right of set-off, counterclaim,
abatement, deduction, reduction or defense of any kind. Sublessee’s sole right
to recover damages against Sublessor under this Sublease shall be to prove such
damages in a separate action.
4.3    Payment Terms. All Rent and other payments to Sublessor hereunder shall
be paid by wire transfer in accordance with Sublessor’s wire transfer
instructions to be provided by Sublessor from time to time.



HNZW//3583-1
2

--------------------------------------------------------------------------------



5.    Security Deposit. Sublessee shall deposit with Sublessor and maintain
during the Term the sum of One Hundred Nine Thousand and 00/100 Dollars
($109,000.00) as a security deposit (the “Security Deposit”) which Sublessor
shall hold as security for the full and faithful performance by Sublessee of
every term, provision, obligation and covenant under this Sublease. The Security
Deposit shall be included in the principal amount due under that certain
Replacement Promissory Note of even date herewith given by Sublessee and New
Beginnings Care, LLC in favor of AdCare Health Systems, Inc. (the “Replacement
Note”). The Security Deposit shall not be considered an advance payment of Rent
(or of any other sum payable by Sublessee under this Sublease) or a measure of
Sublessor’s damages in case of a default by Sublessee under this Sublease.
Sublessor shall have no obligation to maintain the Security Deposit separate and
apart from Sublessor’s general and/or other funds. If Sublessee defaults beyond
the applicable notice and/or cure period in respect of any of the terms,
provisions, covenants and conditions of this Sublease. Sublessor may, but shall
not be required to, in addition to and not in lieu of any other rights and
remedies available to Sublessor, apply all or any part of the Security Deposit
to the payment of any sum in default, or any other sum that Sublessor may expend
or be required to expend by reason of such default, including but not limited
to, any damages or deficiency in reletting the Premises. Whenever, and as often
as, Sublessor has applied any portion of the Security Deposit to cure any such
default beyond the applicable notice and/or cure period hereunder, Sublessee
shall, within ten (10) days after Notice from Sublessor, deposit additional
money with Sublessor sufficient to restore the Security Deposit to the full
amount then required to be deposited with Sublessor, and Sublessee’s failure to
do so shall constitute an Event of Default without any further Notice. If
Sublessor transfers or assigns its interest under this Sublease, Sublessor shall
assign the Security Deposit to the new Sublessor and thereafter Sublessor shall
have no further liability for the return of the Security Deposit, and Sublessee
agrees to look solely to the new Sublessor for the return of the Security
Deposit. Sublessee agrees that it will not assign or encumber or attempt to
assign or encumber the Security Deposit and that Sublessor, its successors and
assigns may return the Security Deposit to the last Sublessee in possession of
the Premises at the last address for which Notice has given by such Sublessee
and that Sublessor thereafter shall be relieved of any liability therefor,
regardless of one or more assignments of this Sublease or any such actual or
attempted assignment or encumbrances of the Security Deposit.


6.    Late Charges. The late payment of Rent or other amounts due under this
Sublease will cause Sublessor to lose the use of such money and incur
administrative and other expenses not contemplated under this Sublease. While
the exact amount of the foregoing is difficult to ascertain, the parties agree
that as a reasonable estimate of fair compensation to Sublessor, if Rent or any
other amount is not paid within (a) five (5) days after the due date for such
payment, then Sublessee shall thereafter pay to Sublessor on demand a late
charge equal to five percent (5%) of such delinquent amounts, and (b) thirty
(30) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the rate of eight percent (8%) per annum (the “Agreed
Rate”).
7.     Taxes and Other Charges. Sublessor shall promptly forward to Sublessee
copies of all bills and payment receipts for Taxes or Other Charges received by
it. Throughout the Term, Sublessee shall pay and discharge (including the filing
of all required returns), prior to delinquency or imposition of any fine,
penalty, interest or other cost (“Penalty”), (a) “Taxes”, consisting of any real
property and other taxes and assessments levied or assessed with respect to the
Premises

HNZW//3583-1
3

--------------------------------------------------------------------------------



(excluding income taxes, franchise taxes, estate taxes, transfer taxes and/or
gross receipts taxes that may be imposed upon Sublessor), and (b) “Other
Charges”, consisting of any utilities and other costs and expenses of the
Facilities or any portion of the Premises and all other charges, obligations or
deposits assessed against any portion of the Premises during the Term. Sublessee
shall pay the foregoing prior to delinquency and before any Penalty, but may pay
the foregoing in permitted installments (whether or not interest accrues on the
unpaid balance). Within ten (10) days of its receipt of Sublessor’s written
notice of payment, Sublessee shall pay Sublessor an amount equal to any Taxes or
Penalty that Sublessor at any time is assessed or otherwise becomes responsible
and for which Sublessee is liable under this Sublease. However, nothing in this
Sublease shall obligate Sublessee to pay penalties incurred as a result of
Sublessor’s failure to timely forward bills to Sublessee.
7.1    Protests. Sublessee has the right, but not the obligation, in good faith
to protest or contest (a “Protest”) in whole or in part (a) the amount or
payment of any Taxes or Other Charges, and (b) the existence, amount or validity
of any Lien (as defined in Section 10), by appropriate proceedings sufficient to
(i) prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens. If Sublessee commences a Protest, Sublessee shall diligently
prosecute any such Protest at its sole cost and expense and pay such Taxes,
Other Charges or Lien. Sublessor shall cooperate in any Protest that involves an
amount assessed against the Premises.


7.2    Impound. Upon Sublessor’s written notice to Sublessee during the Term,
Sublessor may require Sublessee to pay with each Rent payment a deposit of
one-twelfth (1/12th) of the amount required to discharge the annual amount of
real property Taxes encumbering any portion of the Premises as and when they
become due. The deposits shall not bear interest nor be held by Sublessor in
trust or as an agent of Sublessee, but rather shall be applied to the payment of
the related obligations. If at any time within thirty (30) days prior to the due
date the deposits shall be insufficient for the payment of the obligation in
full, Sublessee shall within ten (10) days after demand deposit the deficiency
with Sublessor. If deposits are in excess of the actual obligation, the required
monthly deposits for the ensuing Sublease Year shall be reduced proportionately
and any such excess as of the Termination Date shall be refunded to Sublessee.
Sublessee shall forward to Sublessor or its designee all Tax bills, bond and
assessment statements promptly upon receipt. If Sublessor transfers this
Sublease, it shall transfer all such deposits to the transferee, and Sublessor
shall thereafter have no liability of any kind with respect thereto.
8.    Insurance. Sublessee shall provide and maintain at its expense during the
Term, all insurance required under the Master Lease. Such insurance shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state of Georgia, (ii) name Sublessor as an
additional insured, (iii) be on an “occurrence” basis, or if claims made,
include a provision whereby tail coverage costs are specified upon policy
inception, (iv) cover all of Sublessee’s operations at the Facilities, (v)
provide that the policy may not be canceled except upon not less than thirty
(30) days’ prior written notice to Sublessor and (vi) be primary and provide
that any insurance with respect to any portion of the Premises maintained by
Landlord is excess and noncontributing with Sublessee’s insurance. The property
policy(ies) shall also name the

HNZW//3583-1
4

--------------------------------------------------------------------------------



Sublessor, Landlord and Landlord’s lenders as loss payees; provided, however,
that (a) all proceeds from any property insurance shall be made available to
Sublessee to make repairs or replacements to the Facilities, and (b) all
insurance proceeds related to equipment break-down shall be paid directly to
Sublessee so that Sublessee can use such proceeds to repair the applicable
equipment. The parties hereby waive as to each other all rights of subrogation
which any insurance carrier, or either of them, may have by reason of any
provision in any policy issued to them, provided such waiver does not thereby
invalidate such policy. Insurer certificates evidencing the existence of the
insurance required by this Sublease and showing the interest of Sublessor,
Landlord and Landlord’s lenders shall be provided to Sublessor prior to the
Commencement Date or, for a renewal policy, not less than ten (10) days prior to
the expiration date of the insurance policy being renewed. If Sublessor is
provided with a certificate, it may demand that Sublessee provide a complete
copy of the related policy within thirty (30) days. Sublessee may satisfy the
insurance requirements hereunder through coverage under so-called blanket
policy(ies) of insurance carried and maintained by Sublessee regarding other
operations or facilities; provided, however, that the coverage afforded
Sublessor will not be reduced or diminished or otherwise be different from that
which would exist under a separate policies of insurance meeting all other
requirements of the Master Lease by reason of the use of such blanket policies
of insurance.
9.    Use, Regulatory Compliance and Preservation of Business.
9.1    Permitted Use; Qualified Care. Sublessee shall continuously use and
occupy the Facilities during the Term as a skilled nursing facilities with not
less than the number of licensed beds set forth in the Recitals hereto and for
ancillary services relating thereto, but for no other purpose. Sublessee shall
not be in default of the foregoing requirement at any time when Sublessee is
prevented from use or occupancy of any of the Facilities due to the need to
repair damage from a casualty, or during renovations by Sublessee. Sublessee
shall provide care, treatment and services to all residents of the Facilities in
a manner consistent with all applicable laws. Notwithstanding any common law or
statutory right, Sublessee agrees not to transfer, move or otherwise take action
that reduces the licensed bed complement of the Facilities and Sublessee agrees
not to take any of the licensed beds out of service or move the beds to a
different location.
9.2    Regulatory Compliance. During the Term, Sublessee, the Facilities and the
Premises shall comply in all material respects with all licensing and other laws
and all covenants, conditions, restrictions and other use or maintenance
requirements applicable to the Facilities. To the extent applicable, Sublessee
shall comply in all material respects with all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing properly
completed cost and other required reports, timely paying all expenses shown
thereon, and ensuring that the Facilities continue to be fully certified for
participation in Medicare and Medicaid (if applicable) throughout the Term and
when they are returned to Sublessor, all without any suspension, revocation,
decertification or other material limitation of such certification. Further,
Sublessee shall not commit any act or omission that would in any way materially
violate any certificate of occupancy affecting the Facilities, result in closure
of the Facilities or result in the sale or transfer of all or any portion of any
related certificate of need (if applicable), bed rights or other similar
certificate or license at the Facilities. During the Term, all inspection fees,
costs and charges associated with a change of such licensure or certification
shall be borne solely by Sublessee. Notwithstanding anything to the

HNZW//3583-1
5

--------------------------------------------------------------------------------



contrary contained in this Sublessee, Sublessee shall have the right to protest
or appeal any licensing and other laws and all covenants, conditions,
restrictions and other use or maintenance requirements applicable to the
Facilities and, to the extent applicable, all Medicare, Medicaid and other
third-party payor certification requirements. Sublessor agrees to cooperate with
Sublessee provided that Sublessor does not incur any out-of-pocket expenses in
connection therewith that are not reimbursed by Sublessee.
10.    Repairs, Improvements and Environmental.
10.1     Repairs and Improvements. Sublessor shall not be required to make any
repairs or improvements to the Premises. Sublessee shall make no alterations in,
or additions to, any Facility in excess of twenty-five thousand dollars
($25,000) without first obtaining, in writing, Sublessor's consent for such
alterations or additions. All such alterations or additions shall be at the sole
cost and expense of Sublessee and shall become a part of the Premises. Sublessee
covenants and agrees that it will take good care of the Premises, its fixtures
and appurtenances, and suffer no waste or injury thereto and keep and maintain
same in good and clean condition, reasonable wear and tear excepted. Sublessee
shall be liable for and shall indemnify and hold Sublessor harmless in respect
of any claims, liabilities, actions, damage, or injury to Sublessor, the
Premises, and property or persons of anyone else, if due to wrongful act or
negligence of Sublessee, or Sublessee's agents, employees, licensees or
invitees. With respect to work, services, repairs, repainting, restoration, the
provision of utilities or HVAC services, or the performance of other obligations
required of Landlord under the Master Lease, Sublessor shall, at the written
request of Sublessee, request the same from Landlord and use reasonable efforts
to obtain the same from Landlord at Sublessee’s expense. Sublessee shall
reasonably cooperate with Sublessor as may be required to obtain from Landlord
any such work, services, repairs, repainting restoration, the provision of
utilities or HVAC services, or the performance of any of Landlord’s other
obligations under the Master Lease with respect to the Premises.
10.2    Hazardous Materials. Sublessee’s use of the Premises shall comply in all
material respects with all Hazardous Materials Laws. If any Environmental
Activities occur or are suspected to have occurred in violation of any Hazardous
Materials Laws by Sublessee during the Term or if Sublessee has received written
notice of any Hazardous Materials Claim against any portion of the Premises as a
result of Sublessee’s acts or omissions during the Term, Sublessee shall
promptly obtain all permits and approvals necessary to remedy any such actual or
suspected problem through the removal of Hazardous Materials or otherwise, and
upon Sublessor’s approval of the remediation plan, remedy any such problem to
the reasonable satisfaction of Sublessor and all applicable governmental
authorities, in accordance with all Hazardous Materials Laws and good business
practices. During the Term, Sublessee shall promptly advise Sublessor in writing
of (a) any Environmental Activities in violation of any Hazardous Materials
Laws; (b) any Hazardous Materials Claims against Sublessee or any portion of the
Premises; (c) any remedial action taken by Sublessee in response to any
Hazardous Materials Claims or any Hazardous Materials on, under or about any
portion of the Premises in violation of any Hazardous Materials Laws; (d)
Sublessee’s discovery of any occurrence or condition on or in the vicinity of
any portion of the Premises that materially increase the risk that any portion
of the Premises will be exposed to Hazardous Materials; and (e) all written
communications to or from Sublessee, any governmental authority or any other

HNZW//3583-1
6

--------------------------------------------------------------------------------



Person relating to Hazardous Materials Laws or Hazardous Materials Claims with
respect to any portion of the Premises, including copies thereof. Sublessor
shall have the right, at Sublessee’s sole cost and expense (including, without
limitation, Sublessor’s reasonable attorneys’ fees and costs) and with counsel
chosen by Sublessor, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims.
11.    Sublessee Personal Property. Sublessee may bring his own articles of
personal property to the Premises for use and Sublessee shall have the right to
remove any such personal property from the Premises provided that Sublessee, at
its expense, shall repair any damages to the Premises caused by such removal or
by the original installation thereof.
12.    Financial, Management and Regulatory Reports. In addition to any reports
required under the Master Lease, Sublessee shall provide Sublessor with the
reports listed in Exhibit “D” at the time described therein, and such other
information about it or the operations of the Facilities as Sublessor may
reasonably request from time to time, including such information requested in
connection with any financing of the Premises sought by Sublessor. All financial
information provided by Sublessee shall be prepared in accordance with generally
accepted accounting principles consistently applied and shall be submitted
electronically in the form of unrestricted, unlocked “.xlsx” spreadsheets
created using Microsoft Excel (2003 or newer editions). Similarly, should
Sublessor or its parent, AdCare Health Systems, Inc., be subject to any
particular reporting requirements of the Securities Exchange Commission during
the Term for which it needs reports, documentation or other information from
Sublessee, Sublessee agrees to deliver such reports, documentation and
information within ten (10) days after Sublessor’s request for the same.
Sublessor shall comply with all requirements of applicable law with respect to
any such information provided by Sublessee, including, without limitation, the
Health Insurance Portability and Accountability Act of 1996 and its implementing
regulations as amended by the Health Information Technology for Economic and
Clinical Health Act (“HIPAA”). Sublessee shall provide copies of all reports
required under the Master Lease to Sublessor and to Lessor.
13.    Representations and Warranties. Sublessor and Sublessee each represents
and warrants to the other that: (a) this Sublease and all other documents
executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (b) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Sublease within the states
where the Facilities are located; and (c) neither this Sublease nor any other
document executed or to be executed in connection herewith violates the terms of
any other agreement of such party and will not result in a breach of or default
by Sublessor under any term or provision of any law, order, writ, decree,
contract, agreement or other instrument to which the party is a party or to
which the party or any Facility is subject.
14.    Events of Default. So long as there is no Event of Default, Sublessee
shall peaceably and quietly have, hold and enjoy the Premises for the Term, free
of any claim or other action not caused or created by Sublessee or pursuant to
Sections 16 or 17. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Sublessee, and there shall be no cure
period therefor except as otherwise expressly provided:

HNZW//3583-1
7

--------------------------------------------------------------------------------



(a)    Sublessee’s failure to pay within ten (10) days of when due any Rent,
Taxes, Other Charges or other required payments;
(b)    (i) The revocation, suspension or termination of any material license
held by Sublessee required for the operation of the Facilities or the
certification of the Facilities for provider status under Medicare or Medicaid,
if applicable; provided, however, that in the case of a suspension or other
action which is temporary and not irrevocable, and which does not require a
closure of any Facility, Sublessee shall have failed to cure the applicable
violations and restore use of the license within one hundred eighty (180) days
after the action was initially taken; (ii) the closure of the Facilities (except
with respect to the time required to make any required repairs or to make any
Alterations); (iii) the sale or transfer by Sublessee of all or any portion of
any certificate of need, bed rights or other similar certificate or license
relating to the Facilities; or (iv) the use of any portion of the Facilities
other than for skilled nursing facilities and for ancillary services relating
thereto;


(c)    Any other material suspension, termination or restriction placed upon
Sublessee, the Facilities or the ability to admit residents or patients (e.g.,
an admissions ban or non-payment for new admissions by Medicare or Medicaid
resulting from an inspection survey, if applicable); provided, however, that in
the case of a suspension, restriction or other action which is temporary and not
irrevocable, Sublessee shall have failed to cure the applicable violations
within one hundred eighty (180) days after the action was initially taken;
(d)    Sublessee’s failure to perform or comply with the provisions of the
Master Lease;
(e)    (i) Sublessee shall generally not pay its debts as they become due, or
shall admit in writing its inability to pay its debts generally, or shall make
an assignment of all or substantially all of its property for the benefit of
creditors; or (ii) a receiver, trustee or liquidator shall be appointed for
Sublessee or its property, if not discharged within ninety (90) days after the
date of such appointment; (iii) the filing by Sublessee of a voluntary petition
under any federal bankruptcy or state law to be adjudicated as bankrupt or for
any arrangement or other debtor’s relief; or (iv) the involuntary filing of such
a petition against Sublessee by any other party, unless dismissal is diligently
prosecuted and such petition is dismissed within one hundred twenty (120) days
after filing;


(f)    Sublessee’s failure to perform or comply with any provision of this
Sublease not requiring the payment of money unless remedied within thirty (30)
days after such notice from Sublessor or if such default cannot with due
diligence be so cured because of the nature of the default or delays beyond the
control of Sublessee, then such default shall not constitute an Event of Default
if Sublessee uses its commercially reasonable efforts to cure such default by
promptly commencing and diligently pursuing such cure to the completion thereof;
(g)    The default by New Beginnings Care, LLC and/or the Sublessee under the
Replacement Note; or

HNZW//3583-1
8

--------------------------------------------------------------------------------



(h)    The default by the Sublessee under those certain operations transfer
agreements between Sublessee and affiliates of Sublessor relating to the
Facilities.
15.    Remedies. Upon the occurrence of an Event of Default, Sublessor may
exercise all rights and remedies under this Sublease and the laws of the State
of Georgia that are available to a Sublessor of real and personal property in
the event of a default by its Sublessee, and as to the Sublessee Property, all
remedies granted under the laws of such state to a secured party under its
Uniform Commercial Code. Sublessor shall use commercially reasonable efforts to
mitigate damages, however, Sublessor shall not be responsible or liable for any
failure to relet the Premises or to collect any rent due upon any such reletting
notwithstanding such commercially reasonable efforts. Upon the occurrence of an
Event of Default, Sublessee shall pay Sublessor, promptly upon demand, all
reasonable expenses incurred by it in obtaining possession and reletting any of
the Premises, including reasonable fees, commissions and costs of attorneys,
architects, agents and brokers.
15.1    General. Without limiting the foregoing, Sublessor shall have the right
(but not the obligation) to do any of the following upon an Event of Default:
(a) sue for the specific performance of any covenant of Sublessee as to which it
is in breach; (b) enter upon any portion of the Premises, terminate this
Sublease, dispossess Sublessee from the Premises through appropriate legal
procedures and/or collect money damages by reason of Sublessee’s breach,
including pursue its rights with respect to all obligations and liabilities of
Sublessee under this Sublease which survive the termination of the Term; (c)
elect to leave this Sublease in place and sue for Rent and other money damages
as the same come due; and (d) (before or after repossession of the Premises
pursuant to clause (b) above and whether or not this Sublease has been
terminated) relet any portion of the Premises to such Sublessee(s), for such
term(s) (which may be greater or less than the remaining balance of the Term),
rent, conditions (which may include concessions or free rent) and uses as it may
determine in its sole discretion and collect and receive any rents payable by
reason of such reletting.
15.2    Remedies Cumulative; No Waiver. No right or remedy herein conferred upon
or reserved to Sublessor or Sublessee is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Sublessor or
Sublessee to insist at any time upon the strict performance of any provision of
this Sublease or to exercise any option, right, power or remedy contained herein
shall be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Sublessee or Sublessor, as
applicable. Sublessor’s receipt of and Sublessee’s payment of any Rent or other
sum due hereunder (including any late charge) with knowledge of any breach shall
not be deemed a waiver of such breach, and no waiver by Sublessor of any
provision of this Sublease shall be effective unless expressed in a writing
signed by it.





HNZW//3583-1
9

--------------------------------------------------------------------------------



15.3    Performance of Sublessee’s Obligations. If Sublessee at any time shall
fail to make any payment or perform any act on its part required to be made or
performed under this Sublease and not remedy the same within the applicable
notice and/or cure period, then Sublessor may, without waiving or releasing
Sublessee from any obligations or default hereunder, make such payment or
perform such act for the account and at the expense of Sublessee, and enter upon
any portion of the Premises for the purpose of taking all such action as may be
reasonably necessary. No such entry shall be deemed an eviction of Sublessee.
All sums so paid by Sublessor and all necessary and reasonable incidental costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by it from the date of the
making of such payment or the incurring of such costs and expenses, shall be
payable by Sublessee to Sublessor upon Sublessor’s written demand therefor.
16.    Provisions on Termination.
16.1    Surrender of Possession. On the Termination Date, Sublessee shall
deliver to Sublessor or its designee possession of (a) the Facilities in a neat
and clean condition and in as good a condition as existed at the date of
Sublessee’s possession and occupancy pursuant to this Sublease, ordinary wear
and tear casualty and acts of God excepted, (b) a fully operational, licensed
and certified (if applicable) business at the Facilities including, at
Sublessee’s sole cost, any alterations required to be made prior to the
termination of this Sublease, including any alterations required in connection
with a change of ownership inspection survey for the transfer of operation of
any portion of the Premises to Sublessor or its designee, and (c) all patient
charts and resident records along with appropriate resident consents if
necessary and copies of all of its books and records relating to the Facilities
and the Premises. Accordingly, Sublessee shall not at any time during or after
the Term seek to transfer, surrender, allow to lapse, or grant any security
interest or any other interest in and to the licenses, permits or certifications
relating to the Facilities or the Premises, nor shall Sublessee commit or omit
any act that would jeopardize the Facilities or any licensure or certification
of the Facilities. Sublessee shall, at no cost to Sublessee, cooperate fully
with Sublessor or its designee in transferring or obtaining all necessary
licenses and certifications for Sublessor or its designee, and Sublessee shall
comply with all reasonable requests for an orderly transfer of the Facilities
licenses, and Medicare and Medicaid certifications and possession at the time of
its surrender of the Premises to Sublessor or its designee to operate the
Facilities. Subject to all applicable laws, Sublessee hereby assigns, to the
extent assignable, effective upon the Termination Date, all rights to operate
the Facilities to Sublessor or its designee, including all required licenses and
permits and all rights to apply for or otherwise obtain them relating to any
portion of the Premises.
16.2    Management of Premises. Commencing on the Termination Date, Sublessor or
its designee, upon written notice to Sublessee, may elect to assume the
responsibilities and obligations for the management and operation of the
Facilities and Sublessee agrees to cooperate fully to accomplish the transfer of
such management and operation without interrupting the operation of the
Facilities. To the extent permitted by applicable law, Sublessee agrees that
Sublessor or its designee may operate the Facilities under Sublessee’s licenses
and certifications pending the issuance of new licenses and certifications to
Sublessor or its designee. Sublessee shall not commit any act or be remiss in
the undertaking of any act that would directly jeopardize any then existing

HNZW//3583-1
10

--------------------------------------------------------------------------------



licensure or certification of the Facilities, and Sublessee shall, at no cost to
Sublessee, comply with all reasonable requests for an orderly transfer to the
extent permitted by applicable law, of any and all Facilities and other
licenses, Medicare and Medicaid certifications and possession of the Premises at
the time of any such surrender. If Sublessor or its designee operates any of the
Facilities under the licenses and certifications held by Sublessee, Sublessor
will do so at Sublessor’s sole risk and Sublessor shall indemnify and hold
Sublessee harmless from and against any and all claims, causes of action,
liabilities, expenses, and costs related to the operation of any of the
Facilities under such licenses and certifications.
16.3    Holding Over. If Sublessee shall for any reason remain in possession of
the Premises after the Termination Date without Sublessor’s consent, such
possession shall be a month-to-month tenancy during which time Sublessee shall
pay as rental on the first (1st) business day of each month one hundred
twenty-five percent (125%) of the monthly Rent payable with respect to the last
Sublease Year, plus all additional charges accruing during the month and all
other sums, if any, payable by Sublessee pursuant to this Sublease. Nothing
contained herein shall constitute the consent, express or implied, of Sublessor
to the holding over of Sublessee after the Termination Date, nor shall anything
contained herein be deemed to limit Sublessor’s remedies. In the event that as
of the Termination Date Sublessor does not have a replacement operator to
operate all of the Facilities effective as of the Termination Date, and
Sublessee continues to operate the Facilities after the Termination Date until a
replacement operator is permitted under applicable law to operate the
Facilities, the Rent for such period of time after the Termination Date shall
equal fifty percent (50%) of the monthly Rent payable with respect to the last
Sublease Year.
16.4    Survival. All representations, warranties, covenants and other
obligations of Sublessee and Sublessor under this Sublease shall survive the
Termination Date.
17.    Certain Sublessor Rights.
17.1    Entry and Examination of Records. Sublessor and its representatives may
enter any portion of the Premises with a representative designated by Sublessee
at any reasonable time after at least forty-eight (48) hours’ written notice to
Sublessee to inspect the Premises for compliance or for any other reason;
provided that no such notice shall be required in the event of an emergency,
upon an Event of Default or to post notices of non-responsibility under any
mechanics’ or materialmans’ lien law. No such entry shall unreasonably interfere
with residents, patients, patient care or the Sublessee’s operations of the
Facilities, and Sublessor shall not contact or communicate with any of
Sublessee’s employees at any time when Sublessor or its representatives are at
the Premises. Sublessor and its representatives shall abide by all rules and
regulations governing nursing facilities during any time when they are at the
Premises. During normal business hours, Sublessee will permit Sublessor and its
representatives, inspectors and consultants to examine all contracts, books and
financial and other records at Sublessee’s offices relating to Sublessee’s
operations of the Facilities.
17.2    Grant Liens. This Sublease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises or the Facilities and to any and all other
deeds to secure debt or mortgage instruments hereafter encumbering the

HNZW//3583-1
11

--------------------------------------------------------------------------------



Premises or the Facilities. Sublessee shall at any time hereafter, on demand of
Landlord, Sublessor or the holder of any such deed to secure debt or mortgage
instrument, execute any instruments which may reasonably be required by such
party for the purpose of evidencing the subordination of this Sublease to the
lien or security of such party. Sublessee shall, upon demand, at any time or
times, execute, acknowledge, and deliver to Landlord, Sublessor or the holder of
any such instruments or deeds to secure debt, without expense, any and all
documents that may be reasonably necessary to make this Sublease superior to the
lien of any of the same. If the holder of any of said instruments or deeds to
secure debt shall hereafter succeed to the rights of Sublessor under this
Sublease, Sublessee shall, at the option of such holder or a purchaser at any
foreclosure or sale under power, attorn to and recognize such successor as
Sublessor under this Sublease. Sublessee shall promptly execute, acknowledge,
and deliver any instrument that may be reasonably necessary to evidence such
attornment.
17.3    Estoppel Certificates. Sublessor and Sublessee shall, at any time upon
not less than ten (10) business days’ prior written request by the other party,
have an authorized representative execute, acknowledge and deliver to Landlord,
Sublessor or Sublessee, as the case may be, or their designee a written
statement certifying (a) that this Sublease, together with any specified
modifications, is in full force and effect, (b) the dates to which Rent and
additional charges have been paid, (c) to the party’s knowledge, that no default
by either party exists or specifying any such default, and (d) as to such other
matters as Landlord, Sublessor or Sublessee, as the case may be, may reasonably
request.
17.4    Conveyance Release. If Landlord or any successor owner shall sell or
transfer any portion of the Premises, they shall thereafter be released from all
future liabilities and obligations hereunder first arising or accruing from and
after the date of such conveyance or other transfer, which instead shall
thereupon be binding upon the new owner.
18.    Assignment and Subletting.
18.1    Except as otherwise expressly permitted in this Sublease, without
Sublessor’s prior written consent, Sublessee shall not assign this Sublease, or
sublease all or any part of the Premises, or permit the use of the Premises by
any party other than Sublessee. This prohibition includes an assignment or
subletting to or by a receiver or trustee in any federal or state bankruptcy,
insolvency, or other proceeding. For purposes of this Section, a sale or
transfer of all or a controlling ownership interest in Sublessee or a merger or
other combination by Sublessee or a sale of all or substantially all of
Sublessee’s assets in lieu thereof shall be deemed an assignment or other
transfer of this Sublease.
19.    Damage by Fire or Other Casualty.
19.1    Damage by Fire or Other Casualty. Sublessee shall promptly notify
Sublessor of any damage or destruction of any portion of the Premises and,
subject to Sublessee’s receipt of sufficient insurance proceeds and any funds
due from Sublessor as set forth below, diligently repair or reconstruct such
portion of the Premises to a like or better condition than existed prior to such
damage or destruction. Any net insurance proceeds payable with respect to the
casualty shall be paid directly to Sublessor and, if an Event of Default has not
occurred hereunder, shall be

HNZW//3583-1
12

--------------------------------------------------------------------------------



used for the repair or reconstruction of the applicable portion of the Premises.
If such proceeds are insufficient, Sublessor shall provide the required
additional funds; provided, however, that Sublessee shall contribute an amount
equal to the applicable deductible under the property insurance coverage. If the
proceeds are more than sufficient, the surplus shall belong and be paid to
Sublessee. Sublessee shall not have any right under this Sublease, and hereby
waives all rights under applicable law, to abate, reduce or offset rent by
reason of any damage or destruction of any portion of the Premises by reason of
an insured or uninsured casualty.
If any of the Facilities is damaged and the damage is so extensive that more
than thirty-three percent (33%) of the licensed beds for that Facility is
damaged by fire or other casualty and cannot be used in the opinion of
Sublessee, then Sublessee shall have the right to terminate this Sublease as to
such Facility upon thirty (30) days written notice to Sublessor. In the event of
such termination, the Rent and Additional Rent payable under this Sublease
thereafter shall be equitably adjusted.


20.    Condemnation. Except as provided to the contrary in this Section 18, this
Sublease shall not terminate and shall remain in full force and effect in the
event of a taking or condemnation of the Premises, or any portion thereof, and
the Base Rent and Additional Rent payable under this Sublease thereafter shall
be equitably adjusted. If during the Term all or substantially all (a “Complete
Taking”) or a smaller portion (a “Partial Taking”) of any Facility is taken or
condemned by any competent public or quasi-public authority, then (a) in the
case of a Complete Taking, Sublessee may at its election made within thirty (30)
days of the effective date of such Taking, terminate this Sublease as to the
applicable Facility and the current Rent and Additional Rent payable under this
Sublease thereafter shall be equitably adjusted as of the effective date of such
termination, or (b) in the case of a Partial Taking, the Rent shall be abated to
the same extent as the resulting diminution in Fair Market Value of the
applicable portion of the Premises. The resulting diminution in Fair Market
Value on the effective date of a Partial Taking shall be as established pursuant
to Exhibit “E”. Sublessor alone shall be entitled to receive and retain any
award for a taking or condemnation other than a temporary taking; provided,
however, Sublessee shall be entitled to submit its own claim in the event of any
such taking or condemnation with respect to the value of Sublessee’s
Subleasehold interest in any portion of the Premises and/or the relocation costs
incurred by Sublessee as a result thereof. In the event of a temporary taking of
less than all or substantially all of any Facility, Sublessee shall be entitled
to receive and retain any and all awards for the temporary taking and the Rent
due under this Sublease shall be not be abated during the period of such
temporary taking.
21.    Indemnification. Sublessee agrees to protect, indemnify, defend and save
harmless Sublessor, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage (including consequential or punitive damages) of any kind or nature,
including reasonable attorneys’ fees, from any suits, claims or demands, on
account of any matter or thing, action or failure to act arising out of or in
connection with this Sublease, the Premises or the operations of Sublessee on
any portion of the Premises, including, without limitation, (a) the breach by
Sublessee or any of its representations, warranties, covenants or other
obligations hereunder, (b) any Protest, (c) all known and unknown Environmental
Activities on any portion of the Premises, Hazardous Materials Claims or
violations by Sublessee of a Hazardous Materials Law

HNZW//3583-1
13

--------------------------------------------------------------------------------



with respect to any portion of the Premises, and (d) upon or following the
Termination Date, the correction of all deficiencies of a physical nature
identified by, and any liability assessed or asserted by, any governmental
agency or Medicare or Medicaid as a result of or arising out of or in connection
with Sublessee’s use, occupancy and operations of the Facilities during the Term
(including any refunds or overpayments to Medicare, Medicaid or any other third
party payor). Upon receiving knowledge of any suit, claim or demand asserted by
a third party that Sublessor believes is covered by this indemnity, it shall
give Sublessee notice of this matter. Sublessee shall then defend Sublessor at
Sublessee’s expense (including Sublessor’s reasonable attorneys’ fees and costs)
with legal counsel satisfactory to Sublessor. The foregoing indemnity shall
exclude any liability, expense, loss, cost, deficiency, fine, penalty or damage
(including consequential or punitive damages) of any kind or nature resulting
due to acts or omissions of Sublessor, its members, managers, Affiliates,
directors, officers, shareholders, agents and employees.
22.    Disputes. If any party brings any action to interpret or enforce this
Sublease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs, at all trial and appellate
levels.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, SUBLESSEE’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.
23.    Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Sublease shall be in writing
and sent by personal delivery, U. S. certified or registered mail (return
receipt requested, postage prepaid) or FedEx or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:
If to Sublessee:
 
If to Sublessor:
 
 
 
 
 
New Beginnings Care
 
AdCare Health Systems, Inc.
4704 Hixson Pike
 
Two Buckhead Plaza
Hixson TN 37343
 
3050 Peachtree Road NW, Suite 355
Attention: Trent Tolbert
 
Atlanta, Georgia 30305
 
 
 
Attention: CEO
With a copy to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
 


HNZW//3583-1
14

--------------------------------------------------------------------------------



A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Sublessee shall be deemed notice to all co-Sublessees.


24.    Miscellaneous. This Sublease has been freely and fairly negotiated, and
all provisions shall be interpreted according to their fair meaning and shall
not be strictly construed against any party. While nothing contained in this
Sublease should be deemed or construed to constitute an extension of credit by
Sublessor to Sublessee, if a portion of any payment made to Sublessor is deemed
to violate any applicable laws regarding usury, such portion shall be held by
Sublessor to pay the future obligations of Sublessee as such obligations arise
and if Sublessee discharges and performs all obligations hereunder, such funds
will be reimbursed (without interest) to Sublessee on the Termination Date. If
any part of this Sublease shall be determined to be invalid or unenforceable,
the remainder shall nevertheless continue in full force and effect. Time is of
the essence, and whenever action must be taken (including the giving of notice
or the delivery of documents) hereunder during a certain period of time or by a
particular date that ends or occurs on a Saturday, Sunday or federal holiday,
then such period or date shall be extended until the immediately following
business day. Whenever the words “including”, “include” or “includes” are used
in this Sublease, they shall be interpreted in a non-exclusive manner as though
the words “without limitation” immediately followed. Whenever the words day or
days are used in this Sublease, they shall mean “calendar day” or “calendar
days” unless expressly provided to the contrary. The titles and headings in this
Sublease are for convenience of reference only and shall not in any way affect
the meaning or construction of any provision. Unless otherwise expressly
provided, references to any “Section” mean a section of this Sublease (including
all subsections), to any “Exhibit” or “Schedule” mean an exhibit or schedule
attached hereto or to “Medicare” or “Medicaid” include any successor program. If
more than one Person is Sublessee hereunder, their liability and obligations
hereunder shall be joint and several. Promptly upon the request of either party
and at its expense, the parties shall prepare, enter into and record a suitable
short form memorandum of this Sublease. This Sublease (a) contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in several counterparts, (including electronically mailed copies in
portable document format (PDF)), each of which shall be deemed an original, but
all of which shall constitute one and the same document, (c) may only be amended
by a writing executed by the parties, (d) shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties, (e) shall be
governed by and construed and enforced in accordance with the internal laws of
the State of South Carolina, (f) venue of any legal action arising under or
pursuant to this Sublease shall be in the county where the premises are located,
and (g) incorporates by this reference any Exhibits and Schedules attached
hereto.







HNZW//3583-1
15

--------------------------------------------------------------------------------



25.    Sublease of Entire Premises. Sublessee and Sublessor each acknowledge and
agree that this Sublease constitutes a single, indivisible Sublease of the
entire Premises, and the Premises constitutes a single economic unit, except as
specifically set forth in this Sublease. The Rent, other amounts payable
hereunder and all other provisions contained herein have been negotiated and
agreed upon based on the intent to the Sublease the entirety of the Premises as
a single and inseparable transaction as set forth in this Sublease, and such
Rent, other amounts and other provisions would have been materially different
had the parties intended to enter into separate subleases or a divisible
sublease. Any Event of Default under this Sublease shall constitute an Event of
Default as to the entire Premises.
Sublessee acknowledges and agrees that Sublessor is entering into this Sublease
as an accommodation to Sublessee. Sublessee, in order to induce Sublessor to
enter into this Sublease, to the extent permitted by law:


(a)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that the statements set forth in the first sentence of this Section are
true, correct and complete;
(b)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that this Sublease is a single Sublease pursuant to which the
collective Premises are demised as a whole to Sublessee; and
(c)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that if, notwithstanding the provisions of this Section, this Sublease
were to be determined or found to be in any proceeding, action or arbitration
under state or federal bankruptcy, insolvency, debtor-relief or other applicable
laws to constitute multiple Subleases demising multiple properties, such
multiple Subleases could not, by the debtor, trustee, or any other party, be
/selectively or individually assumed, rejected or assigned.
26.    Brokers. Sublessor and Sublessee represent and warrant to each other that
no brokerage commissions are due to any real estate broker in relation to this
Sublease, and agree to indemnify and hold each other harmless for any damages,
costs or legal fees which may be incurred as a result of any claims for such
commissions in contravention of the representations in this Section.


27.    Relationship of Parties. Nothing contained in this Sublease shall be
deemed or construed as creating the relationship of principal and agent or of
partnership or joint venture between the parties hereto, it being understood and
agreed that neither the method of computing Rent nor any other provision
contained herein nor any acts of the parties hereto shall be deemed to create
any relationship between the parties hereto other than that of landlord and
tenant.


28.    Master Lease Provisions Not Incorporated. Notwithstanding the foregoing
or any other provision of this Sublease to the contrary, the following Sections
of the Master Lease are not incorporated into this Sublease, and Sublessee shall
have no obligation to perform and shall not be bound by them: 1(b)(i)-(iii),
1(c), 1(d), 1(e), 6(c), 27 and 30(a).
 

HNZW//3583-1
16

--------------------------------------------------------------------------------





29.    Sublessor Consent: In each case provided herein for the consent or
approval of Sublessor, in no event shall Sublessor’s consent or approval be
unreasonably withheld, conditioned or delayed. If a consent or approval of
Landlord is required under the Master Lease, the giving of such consent or
approval shall be deemed the consent or approval of Sublessor and no further
consent or approval of Sublessor shall be required.


30.    Counterparts. This Sublease may be executed in any number of
counterparts, all of which will be considered one and the same Sublease
notwithstanding that all parties hereto have not signed the same counterpart.
Signatures on this Sublease which are transmitted electronically shall be valid
for all purposes. Any party shall, however, deliver an original signature on
this Sublease to the other party upon request.


31.    Collateral. Sublessee agrees that, upon Sublessor’s request, Sublessee
shall grant Sublessor a security interest in Sublessee’s accounts receivable as
collateral for Sublessee’s obligations under this Sublease. Sublessee further
agrees to cooperate and to use its reasonable best efforts to cause any lender
then holding a security interest in such accounts receivable to consent to a
subordinate security interest in favor of Sublessor.








[Signatures on Following Page]

















HNZW//3583-1
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Sublease has been executed by Sublessor and Sublessee
as of the date first written above.


SUBLESSOR:


ADK GEORGIA, LLC,
a Georgia limited liability company


By:    /s/ William McBride
Name:    William McBride
Title:    Manager


SUBLESSEE:


JEFFERSONVILLE HEALTHCARE
& REHAB, LLC,
a Tennessee limited liability company


By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO


OCEANSIDE HEALTHCARE
& REHAB, LLC,
a Tennessee limited liability company


By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO


SAVANNAH BEACH HEALTHCARE & REHAB, LLC,
a Tennessee limited liability company


By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO


The undersigned hereby guarantees the payment and performance obligations of
Sublessee under this Sublease.


NEW BEGINNINGS CARE, LLC
a Tennessee limited liability company


By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO



HNZW//3583-1



--------------------------------------------------------------------------------







EXHIBIT “A-1”
LEGAL DESCRIPTIONS




[a10141mastersubleasea_image1.gif]



























































HNZW//3583-1



--------------------------------------------------------------------------------



[a10141mastersubleasea_image2.gif]



HNZW//3583-1



--------------------------------------------------------------------------------



EXHIBIT A-2
SUBLESSOR PERSONAL PROPERTY


“Sublessor Personal Property” means: (i) all personal property used in the
operation or management of the Facilities, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Sublessee as set forth in the Sublease, and
(ii) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Facilities;
provided, however, that Sublessor Personal Property shall not include: (a) any
vehicles or computer software used in connection with the operation of the
Facilities, or (b) any equipment Subleased by Sublessee from third parties,
which equipment is not a replacement of what would otherwise be Sublessor
Personal Property. A detailed description of Sublessor Personal Property is as
follows:
[SUBLESSOR TO INSERT LIST OF SUBLESSOR PERSONAL PROPERTY]







HNZW//3583-1
2

--------------------------------------------------------------------------------



EXHIBIT “B”
CERTAIN DEFINITIONS
For purposes of this Sublease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Sublessor or any Affiliate of Sublessor or any ground,
building or similar Sublease or other title retention agreement to which the
Premises or any portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or Sublessor under the
applicable Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Sublease, note, collateral assignment instruments, guarantees,
indemnity agreements and other documents or instruments evidencing, securing or
otherwise relating to the loan made, credit extended, Sublease or other
financing vehicle pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Sublessor or Sublessee relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.



HNZW//3583-1
3

--------------------------------------------------------------------------------





EXHIBIT “C-1”
FAIR MARKET RENTAL




“Fair Market Rental” means, as of the date of determination, the fair market
rental of the Premises at its highest and best use, operated as a business
consistent with the business to be operated pursuant to the terms of this
Sublease, that a willing, comparable, non‑equity Sublessee (excluding release
and assignment transactions) would pay, and a willing, comparable Sublessor of a
comparable building located in the area in applicable geographical areas would
accept, at arm’s length, for buildings of comparable size and quality as the
Premises, taking into account the age, quality and layout of the existing
improvements in the Premises and taking into account items that professional
real estate appraisers customarily consider, including, but not limited to,
rental rates, availability of competing facilities, Sublessee size and any
Sublease concessions, if any, then being charged or granted by Sublessor or the
Sublessors of such similar facilities. The Fair Market Rental shall be in such
amount as agreed to by the parties, or failing such agreement within ten (10)
days of such date, as established pursuant to the following appraisal process.
Each party shall within ten (10) days after written demand by the other select
one MAI Appraiser to participate in the determination of Fair Market Rental.
Within ten (10) days of such selection, the MAI Appraisers so selected by the
parties shall select a third (3rd) MAI Appraiser. The three (3) selected MAI
Appraisers shall each determine the Fair Market Rental of the Premises or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. Sublessee shall pay the fees and expenses of any MAI Appraiser
retained pursuant to this Exhibit.
If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the Fair Market Rental of the Premises in accordance with the
provisions of this Exhibit and the Fair Market Rental so determined shall be
binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply at
their own expense to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser.
Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the Fair Market Rental of the Premises or
applicable portion thereof. If a majority are unable to determine the fair
market value at such meeting, the three (3) appraisals shall be added together
and their total divided by three (3). The resulting quotient shall be the Fair
Market Rental. If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
the Fair Market Rental. If both the lower appraisal and higher appraisal are
disregarded as provided herein, the middle appraisal shall be the Fair Market
Rental. In any event, the result of the foregoing appraisal process shall be
final and binding.
“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and holds the
Appraisal Institute’s MAI designation, or, if such organization no longer exists
or certifies appraisers, such successor organization or such other organization
as is reasonably agreed upon by Sublessee and Sublessor.

HNZW//3583-1
4

--------------------------------------------------------------------------------



EXHIBIT “D”
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
REPORT
DUE DATE
Monthly financial reports concerning the Business at the Facilities consisting
of:
(1) a reasonably detailed income statement showing, among other things, gross
revenues;
(2) total patient days;
(3) occupancy; and
(4) payor mix.
(All via e-mail to _______________________)
Thirty (30) days after the end of each calendar month
Quarterly consolidated or combined financial statements  
of Sublessee
(via e-mail to financials@adcarehealth.com)
Thirty (30) days after the end of each of the first three quarters of the fiscal
year of Sublessee and such Guarantor
Annual consolidated or combined financial statements  
of Sublessee audited by a reputable certified public accounting firm
(via e-mail to financials@adcarehealth.com)
Ninety (90) days after the fiscal year end of Sublessee and such Guarantor
Regulatory reports with respect to the Facilities, as follows:
(1) all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Sublessee as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;
(2) Medicare and Medicaid certification surveys; and
(3) life safety code reports.
Five (5) business days after receipt
Reports of regulatory violations,
by written notice of the following:
(1) any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;
(2) any suspension, termination or restriction placed upon Sublessee or any
portion of the Premises, the operation of any portion of the Business or the
ability to admit residents or patients; or
(3) any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority, including Medicare or Medicaid.
Two(2) business days after  receipt
Cost Reports
Fifteen (15) days after filing






HNZW//3583-1
5

--------------------------------------------------------------------------------



EXHIBIT “E”
FAIR MARKET VALUE


“Fair Market Value” means the fair market value of the Premises and/or
Facilities or applicable portion thereof on a specified date as agreed to by the
parties, or failing such agreement within ten (10) days of such date, as
established pursuant the following appraisal process. Each party shall within
ten (10) days after written demand by the other party select one MAI Appraiser
to participate in the determination of Fair Market Value. For all purposes under
this Sublease, the Fair Market Value shall be the fair market value of the
Premises and/or Facilities or applicable portion thereof unencumbered by this
Sublease. Within ten (10) days of such selection, the MAI Appraisers so selected
by the parties shall select a third (3rd) MAI Appraiser. The three (3) selected
MAI Appraisers shall each determine the Fair Market Value of the Premises and/or
Facilities or applicable portion thereof within thirty (30) days of the
selection of the third appraiser. Sublessee shall pay the fees and expenses of
any MAI Appraiser it retains pursuant to this Exhibit. Sublessor shall pay the
fees and expenses of any MAI Appraiser it retains pursuant to this Exhibit. Each
party shall pay half the fees and expenses of the third MAI Appraiser selected
by the respective MAI Appraisers selected by each of the parties.


If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises and/or Facilities or
applicable portion thereof in accordance with the provisions of this Exhibit and
the Fair Market Value so determined shall be binding upon the parties. If the
MAI Appraisers selected by the parties are unable to agree upon a third (3rd)
MAI Appraiser within the time period set forth in the foregoing paragraph,
either party shall have the right to apply to the presiding judge of the court
of original trial jurisdiction in the county in which the Premises and/or
Facilities or applicable portion thereof are located to name the third (3rd) MAI
Appraiser. The cost of such application to the presiding judge shall be equally
shared by the parties.


Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises
and/or Facilities or applicable portion thereof. If a majority are unable to
determine the fair market value at such meeting, the three (3) appraisals shall
be added together and their total divided by three (3). The resulting quotient
shall be the Fair Market Value. If, however, either or both of the low appraisal
or the high appraisal are more than ten percent (10%) lower or higher than the
middle appraisal, any such lower or higher appraisal shall be disregarded. If
only one (1) appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be such Fair Market Value. If both the lower appraisal and higher
appraisal are disregarded as provided herein, the middle appraisal shall be such
Fair Market Value. In any event, the result of the foregoing appraisal process
shall be final and binding.


“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Sublessor.



HNZW//3583-1
6

--------------------------------------------------------------------------------



EXHIBIT “F”
MEMORANDUM OF SUBLEASE






[TO BE ATTACHED]







HNZW//3583-1
7